USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
HENRY TUCKER, ON BEHALF OF HIMSELF DOC #: —
AND ALL OTHER PERSONS SIMILARLY DATE FILED: _ 12/27/2019
SITUATED,

Plaintiff,

-against- 19 Civ. 9843 (AT)

DENNY’S CORPORATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On December 27, 2019, Defendant requested an extension of time to answer or otherwise
respond to the complaint, ECF No. 8, and both parties requested an adjournment of the initial pretrial
conference scheduled for January 7, 2020, ECF No. 9. (Although the latter motion was addressed to
the Honorable Robert W. Lehrburger, the Court has not referred any aspect of this case to Judge
Lerhburger at this time, and so both motions are properly before this Court.)

Defendant’s motion for an extension of time to answer is GRANTED in part and DENIED in
part. By January 17, 2020, Defendant shall answer or otherwise respond to the complaint.

The parties’ joint motion to adjourn the initial pretrial conference is GRANTED in part and
DENIED in part. The initial pretrial conference scheduled for January 7, 2020, is ADJOURNED to
January 14, 2020, at 12:00 p.m. By January 7, 2020, the parties shall file their joint letter and
proposed case management plan.

The Clerk of Court is directed to terminate the motions at ECF Nos. 8 and 9.

SO ORDERED.

Dated: December 27, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
